No.    14884

               I N T E SUPREME COURT O T E STATE O MONTANA
                    H                 F H         F

                                                 1381




HELEN HARBECK ,

                        P l a i n t i f f and Respondent,



LOUISE T . ORR, MYRON C . ORR, J U A N I T A
L. ORR and T E FIRST MONTANA TITLE
             H
INSURANCE COMPANY,

                         D e f e n d a n t s and A p p e l l a n t s .




Appeal from:     D i s t r i c t Court o f t h e F o u r t h J u d i c i a l D i s t r i c t ,
                 I n and f o r t h e County o f M i s s o u l a ,
                 The Eon. J a c k L. Green, Judge p r e s i d i n g .


Counsel o f Record:

       For Appellant;

                 Norman C. Robb a r g u e d , M i s s o u l a , Montana
                 J a m e s , Sogard & ~ j l c ~ a f f e r t ~ e a t F a l l s , !lantana
                                                              Gr ,
                 Lee A . J o r d a n a r g u e d , M i s s o u l a , Montana


       F o r Respondent:

                 M i l o d r a g o v i c h , Dale & Dye, M i s s o u l a , Montana
                 Michael J. M i l o d r a g o v i c h a r g u e d , Y i s s o u l a , Montana




                                           Submitted2 F e b r u a r y 1 9 , 1 9 8 1
                                              Decided:         A p r i l 3 0 , 1981




Filed :
Mr.    J u s t i c e Fred Weber d e l i v e r e d t h e Opinion of t h e C o u r t .


        Defendants L o u i s e O r r (mother) and Myron and J u a n i t a

Orr    ( s o n and d a u g h t e r - i n - l a w )   a p p e a l from t h e f i n a l o r d e r of

t h e F o u r t h J u d i c i a l D i s t r i c t , g r a n t i n g p a r t i a l summary

judgment t o t h e p l a i n t i f f , Helen Harbeck                   (Harbeck).         Based

upon t h e p a r t i e s ' a g r e e d s t a t e m e n t of f a c t s , summary judgment

was e n t e r e d d e c r e e i n g t h a t t h e l i f e e s t a t e c l a i m e d by t h e

mother, t h r o u g h h e r n o t i c e of l i f e e s t a t e a s r e c o r d e d i n

Missoula County, was v o i d and of no f o r c e o r e f f e c t .                          The

c o u r t reserved various other matters f o r t r i a l t o the court.

Defendant F i r s t Montana T i t l e I n s u r a n c e Company d o e s n o t

join i n t h i s appeal.

        I s s u e s discussed i n t h i s opinion a r e a s follows:

        1.     Did t h e D i s t r i c t C o u r t err i n c o n c l u d i n g t h a t t h e

mother d o e s n o t have a l i f e e s t a t e i n t e r e s t i n t h e p r o p e r t y ?

        2.     A r e t h e mother,          son and d a u g h t e r - i n - l a w   b a r r e d by

e s t o p p e l from c l a i m i n g a l i f e i n t e r e s t i n f a v o r of t h e mother?

        The D i s t r i c t C o u r t concluded t h a t t h e mother c o u l d n o t

have a l i f e e s t a t e b e c a u s e s h e c o u l d n o t have r e s e r v e d a

l i f e e s t a t e i n t h e 1974 c o n t r a c t f o r deed between h e r s e l f

and h e r s o n and d a u g h t e r - i n - l a w .       The c o u r t found t h a t t h e

mother d i d n o t t h e n h o l d l e g a l t i t l e t o t h e p r o p e r t y ,          thus

p r e c l u d i n g any r e s e r v a t i o n i n f a v o r of h e r s e l f .      W hold
                                                                                     e

t h a t t h e D i s t r i c t C o u r t e r r e d i n a d o p t i n g such a narrow

c o n c l u s i o n based upon t h e f a c t s of t h i s c a s e .

        The f o l l o w i n g i s a summary of t h e complex f a c t s i n

o r d e r of d a t e :

        1.     The mother owned r e a l p r o p e r t y i n Missoula which

i n c l u d e d a d u p l e x a p a r t m e n t house and s p a c e f o r p a r k i n g

m o b i l e homes.       I n 1971, t h e mother e n t e r e d i n t o a n o r a l

agreement w i t h h e r son and d a u g h t e r - i n - l a w             to s e l l the
p r o p e r t y t o t h e s a i d s o n and daughter-in-law.                    The p a r t i e s

o r a l l y a g r e e d t h a t t h e mother would remain l i v i n g i n one of

t h e a p a r t m e n t s " f o r f r e e " f o r t h e r e s t of h e r l i f e .

         2.     The son and daughter-in-law                    attempted t o o b t a i n

f i n a n c i n g t o accomplish t h i s s a l e , b u t w e r e u n a b l e t o do s o

b e c a u s e of c r e d i t problems.             For c r e d i t p u r p o s e s , a t t h e

r e q u e s t of t h e son and d a u g h t e r - i n - l a w ,         t h e mother deeded

t h e p r o p e r t y by w a r r a n t y deed t o t h e d a u g h t e r - i n - l a w ' s

parents.         A mortgage l o a n t h e n was g r a n t e d by a bank t o t h e

daughter-in-law's               parents,        the record t i t l e holders.               The s o n

and d a u g h t e r - i n - l a w   received the loan proceeds.

         3.     S i x months l a t e r i n 1971, t h e mother a s s e l l e r and

t h e s o n and d a u g h t e r - i n - l a w   a s b u y e r s reduced t h e o r a l

agreement t o a h a n d w r i t t e n c o n t r a c t of s a l e .            The c o n t r a c t

i n c l u d e d a p r o v i s i o n s t a t i n g t h a t t h e mother had t h e r i g h t

t o l i v e i n t h e duplex " r e n t f r e e " f o r a s long a s she d e s i r e d .

The h a n d w r i t t e n c o n t r a c t was e x e c u t e d by t h e p a r t i e s even

though t i t l e t o t h e p r o p e r t y a t t h a t t i m e was h e l d by t h e

daughter-in-law's               parents.

        4.      The son and d a u g h t e r - i n - l a w      were u n a b l e t o keep up

t h e payments r e q u i r e d t o be made t o t h e mother under t h e

terms of t h e h a n d w r i t t e n c o n t r a c t .       I n 1974, t h e mother
f i l e d s u i t sounding i n f r a u d a g a i n s t t h e s o n , d a u g h t e r - i n -

law, and t h e d a u g h t e r - i n - l a w ' s     p a r e n t s . S u i t was s e t t l e d
when t h e d a u g h t e r - i n - l a w ' s p a r e n t s q u i t c l a i m e d t i t l e t o t h e

p r o p e r t y t o t h e son and d a u g h t e r - i n - l a w ,      subject t o the

e x i s t i n g mortgage.           The son and d a u g h t e r - i n - l a w    thereupon

e n t e r e d i n t o a f o r m a l , w r i t t e n c o n t r a c t f o r deed w i t h t h e

mother.         With r e g a r d t o t h e l i f e e s t a t e , t h e c o n t r a c t f o r

deed c o n t a i n e d t h e f o l l o w i n g p r o v i s i o n s :
        "A.       I t i s a g r e e d t h e [mother] now l i v e s
        i n t h e n o r t h u n i t of t h e d u p l e x b u i l d i n g
        l o c a t e d upon t h e p r o p e r t y and t h a t s h e i s
        e n t i t l e d t o remain i n p o s s e s s i o n t h e r e o f ,
        r e n t f r e e , f o r t h e r e s t of h e r l i f e ; p r o v i d e d ,
        however, i t i s m u t u a l l y a g r e e d by t h e p a r t i e s
        t h a t i f t h e [mother] s h o u l d change h e r p l a c e
        of r e s i d e n c e p r i o r t o h e r d e a t h t h e n h e r s a i d
        r i g h t t o t h e u s e and p o s s e s s i o n of t h e n o r t h
        u n i t of t h e d u p l e x b u i l d i n g s h a l l t h e r e u p o n
        t e r m i n a t e and t h e [son and d a u g h t e r - i n - l a w ]
        s h a l l t h e n be e n t i t l e d t o t h e u s e , p o s s e s s i o n
        and enjoyment of s a i d n o r t h u n i t .           . .
        "VI.      . . .
       "B.       The [mother] a g r e e s t h a t a s l o n g a s s h e
       l i v e s i n t h e n o r t h u n i t of t h e d u p l e x b u i l d i n g
       l o c a t e d upon s a i d r e a l p r o p e r t y s h e w i l l be
       r e s p o n s i b l e f o r and t h a t s h e w i l l pay and do
       t h e following:               (1) s h e w i l l pay f o r a l l g a s ,
       l i g h t s , e l e c t r i c i t y , w a t e r , h e a t , phone, t e l e -
       v i s i o n , u t i l i t i e s u s e d , consumed o r c h a r g e d
       upon o r a g a i n s t s a i d n o r t h u n i t ;          ( 2 ) she w i l l
       pay f o r any r e p a i r s , maintenance, upkeep and
       p a i n t i n g of t h e i n s i d e of t h e s a i d n o r t h u n i t ;
        ( 3 ) s h e w i l l pay a l l t a x e s t h a t may be l e v i e d ,
       a s s e s s e d o r imposed upon o r a g a i n s t h e r p e r s o n a l
       p r o p e r t y l o c a t e d i n s i d e t h e s a i d n o r t h u n i t of
       t h e d u p l e x o r which may b e l o c a t e d e l s e w h e r e
       upon s a i d r e a l p r o p e r t y ; ( 4 ) i t i s h e r o b l i g a t i o n
       t o s e c u r e and pay f o r such i n s u r a n c e a s s h e may
       d e s i r e t o c a r r y upon h e r p e r s o n a l p r o p e r t y t h a t
       s h e may have o r l o c a t e upon s a i d r e a l p r o p e r t y
       o r i n t h e n o r t h u n i t of t h e d u p l e x b u i l d i n g . "

        The c o n t r a c t f o r deed was e x e c u t e d by t h e mother a s

s e l l e r and by t h e son and daugher-in-law                  a s buyers.         A t the

t i m e of t h e c o n t r a c t ' s e x e c u t i o n i n 1974, t h e r e c o r d t i t l e

t o t h e p r o p e r t y was h e l d by t h e son and d a u g h t e r - i n - l a w .

N o t i c e of t h e c o n t r a c t f o r deed was n o t p l a c e d on r e c o r d .

        5.    The son and daughter-in-law                  l a t e r put the property

up f o r s a l e .    Harbeck, through h e r r e a l e s t a t e a g e n t and

d a u g h t e r , S a l l y Lucas ( L u c a s ) , made a n o f f e r on t h e p r o p e r t y .

A f t e r e x t e n s i v e n e g o t i a t i o n s a n agreement was e x e c u t e d

between t h e son and d a u g h t e r - i n - l a w      a s s e l l e r s and Harbeck

a s buyer f o r s a l e of t h e p r o p e r t y .       The agreement c o n t a i n e d

a " r e n t - b a c k " p r o v i s i o n , under which t h e son and d a u g h t e r -
in-law a g r e e d t o pay a monthly r e n t t o Harbeck f o r t h e

a p a r t m e n t o c c u p i e d by t h e mother f o r a t e r m of f i v e y e a r s ,

with an option t o extend f o r an a d d i t i o n a l f i v e years.

        During t h e n e g o t i a t i o n s f o r t h e s a l e of t h e p r o p e r t y ,

Lucas r e c e i v e d t h e f u l l d e t a i l s of t h e m o t h e r ' s l i f e e s t a t e

b o t h by e x a m i n a t i o n o f t h e w r i t t e n c o n t r a c t and by meeting

w i t h and t a l k i n g t o t h e mother and son and d a u g h t e r - i n - l a w .

The a g r e e d s t a t e m e n t of f a c t s i n c l u d e s t h e f o l l o w i n g :

        "11.        Myron C. and J u a n i t a L. O r r informed
        S a l l y Lucas o f t h e r i g h t of L o u i s e T. O r r
        t o remain i n p o s s e s s i o n of and l i v e r e n t f r e e
        f o r t h e r e s t of h e r l i f e i n t h e n o r t h u n i t of
        t h e d u p l e x b u i l d i n g and t h e y d e l i v e r e d t h e i r
        copy of t h e c o n t r a c t f o r deed of March 2 2 , 1974,
        c o n t a i n i n g t h e p r o v i s i o n quoted above i n
        P a r a g r a p h 1 7 above and S a l l y Lucas --        read the
        same a t l e a s t t w i c e b e f o r e - - - a n o f f e r
        --                                            s h e made
        - b e h a l f of Helen Harbeck t o p u r c h a s e t h e
        on
        s u b j e c t property. S a l l y Lucas a l s o t a l k e d t o
        L o u i s e T. O r r a b o u t t h e p r o p e r t y and L o u i s e T .
        O r r informed S a l l y Lucas of h e r s a i d r i g h t t o
        l i v e r e n t f r e e f o r t h e rest of h e r l i f e . "
         (Emphasis a d d e d . )

        S u b s e q u e n t l y , t h e mother caused t o be r e c o r d e d i n

Missoula County a n o t i c e of l i f e e s t a t e which s e t f o r t h h e r

c l a i m of i n t e r e s t . The p r e s e n t a c t i o n was b r o u g h t by Harbeck

a f t e r t h e son and d a u g h t e r - i n - l a w   had f a i l e d t o make t h e

r e n t a l payments r e q u i r e d under t h e " r e n t - b a c k " p r o v i s i o n s of

t h e i r agreement w i t h Harbeck.

        The p a r t i e s s t i p u l a t e d a s t o t h e a g r e e d f a c t s .        Harbeck

moved f o r summary judgment i n h e r f a v o r .                   The D i s t r i c t C o u r t

e n t e r e d p a r t i a l summary judgment f o r Harbeck.                   The t r i a l

c o u r t a l s o had t h e a u t h o r i t y t o r e n d e r summary judgment f o r

t h e opposing p a r t i e s .        I n Hereford v . H e r e f o r d (1979) ,

Mont.           ,   598 P.2d 600, 602, 36 St.Rep.                     1454, 1.456, t h i s

Court s t a t e d :

        "The i n v o c a t i o n of t h e power of a c o u r t t o
        r e n d e r summary judgment i n f a v o r of t h e
        moving p a r t y g i v e s t h e c o u r t power t o
          r e n d e r summary judgment f o r h i s a d v e r s a r y
          provided t h e c a s e warrants t h a t r e s u l t .
          However, t h e c o u r t must be v e r y c a r e f u l
          t h a t t h e o r i g i n a l movant had a f u l l and
          f a i r o p p o r t u n i t y t o meet t h e p r o p o s i t i o n ,
          t h a t t h e r e i s no g e n u i n e i s s u e of m a t e r i a l
          f a c t and t h e o t h e r p a r t y i s e n t i t l e d t o
          judgment a s a m a t t e r of law."

        W e f i n d t h a t p l a i n t i f f Harbeck d i d have a f u l l and f a i r

opportunity t o m e e t the s t a t e d proposition.                        Harbeck' s

motion was e x t e n s i v e l y b r i e f e d by a l l p a r t i e s .            In the brief

of d e f e n d a n t s , t h e son and d a u g h t e r - i n - l a w ,     t h e c o u r t was

s p e c i f i c a l l y asked t o r e n d e r summary judgment f o r t h e d e f e n d a n t s ,

based upon t h e grounds d i s c u s s e d h e r e i n .                 Harbeck had a n

o p p o r t u n i t y t o r e p l y t o d e f e n d a n t s ' b r i e f s and t h e arguments

therein.         I n addition, a l l f a c t s material t o the action w e r e

s t i p u l a t e d t o by Harbeck i n t h e a g r e e d s t a t e m e n t of f a c t s

upon which t h e D i s t r i c t C o u r t r e l i e d .        A l l r e q u i r e m e n t s of

H e r e f o r d a r e met h e r e .

        A c o n t r a c t must r e c e i v e such a n i n t e r p r e t a t i o n a s w i l l

make i t o p e r a t i v e and c a p a b l e of b e i n g c a r r i e d i n t o e f f e c t ,

i f i t c a n be done w i t h o u t v i o l a t i n g t h e i n t e n t i o n of t h e

p a r t i e s , under former s e c t i o n 13-709,             R.C.M.,       1947, now

s e c t i o n 28-3-201,       MCA.        A c o n t r a c t must be i n t e r p r e t e d s o a s

t o g i v e e f f e c t t o t h e mutual i n t e n t i o n of t h e p a r t i e s a s i t

e x i s t e d a t t h e t i m e of c o n t r a c t i n g .    Former s e c t i o n 13-702,

R.C.M.,       1947, now s e c t i o n 28-3-301,              MCA.    The w r i t i n g i t s e l f

governs i n t e n t i o n .      Former s e c t i o n 13-705,            R.C.M.,     1947, now

s e c t i o n 28-3-303,       MCA.        Where t h e c o n t r a c t i s c l e a r and

e x p l i c i t i n i t s t e r m s , w e must l o o k t o i t s language a l o n e t o

f i n d t h e i n t e n t i o n of t h e p a r t i e s .     Former s e c t i o n 13-704,

R.C.M.,       1947, now s e c t i o n 28-3-401,              MCA;   Batey Land        &   Live-

s t o c k Co. v . Nixon ( 1 9 7 7 ) , 172 Mont. 99, 106, 560 P.2d 1334,

1337.       Frank v. B u t t e        &   Boulder Mining & Lumber Co.                  (1913)r

48 Mont. 83, 89-90,               135 P. 904, 905.
         W e h o l d t h a t t h e words " e n t i t l e d t o remain i n p o s s e s s i o n

 thereof, rent-free,                f o r t h e rest of h e r l i f e " a r e c l e a r and

unambiguous. P l a i n l y , t h e y d i s c l o s e t h e i n t e n t i o n t o g i v e t o

t h e mother a l i f e e s t a t e i n t h e p r o p e r t y .              The b a l a n c e of

t h e 1974 c o n t r a c t p r o v i s i o n s c l e a r l y show a n i n t e n t i o n t o

c r e a t e such a l i f e e s t a t e by p r o v i d i n g a s t o a l l of t h e

d e t a i l s of such e s t a t e , i n c l u d i n g t h e m a t t e r of r e p a i r s ,

r e p l a c e m e n t , t a x a t i o n , u t i l i t i e s and o t h e r p r o v i s i o n s .   The

c o n t r a c t u a l o b l i g a t i o n t o g r a n t a l i f e e s t a t e t o t h e mother

a r e c l e a r l y expressed i n the c o n t r a c t .               See a n n o t a t i o n , 4 5
A.L.R. 2d 699.

         Harbeck a r g u e s t h a t t h e c o n t r a c t p r o v i s i o n i s v o i d
                                                       ,'c c/
a c c o r d i n g f o former s e c t i o n 13-4435, R.C.M.,                  1947, now s e c t i o n

28-2-603,        MCA,     b e c a u s e performance i s wholly i m p o s s i b l e .

Harbeck c l a i m s t h a t i t i s i m p o s s i b l e f o r t h e r e a s o n t h a t t h e

mother c a n n o t r e s e r v e a l i f e e s t a t e t o h e r s e l f when t h e

t i t l e i s a c t u a l l y a l r e a d y h e l d by t h e son and d a u g h t e r - i n -

law.      The 1974 c o n t r a c t answers t h i s argument.                        It clearly

i n d i c a t e s t h e a g r e e d i n t e n t i o n on t h e p a r t of t h e t i t l e

holders,       t h e son and daughter-in-law,                      t h a t t h e mother be

e n t i t l e d t o remain i n p o s s e s s i o n of t h e p r o p e r t y , r e n t - f r e e

f o r t h e r e s t of h e r l i f e .         A r e s e r v a t i o n need n o t be i m p l i e d

on t h e p a r t of t h e mother.                T h i s C o u r t p r o p e r l y may e n f o r c e

t h e c o n t r a c t p r o v i s i o n s which s o c l e a r l y s e t f o r t h t h e

i n t e n t i o n of t h e p a r t i e s .

         P u r s u a n t t o t h e p r o v i s i o n s of t h e 1974 c o n t r a c t , pay-

ment of t h e e n t i r e c o n t r a c t b a l a n c e was made by t h e son and

daughter-in-law             t o t h e m o t h e r , i n exchange f o r which t h e mother

d e l i v e r e d a w a r r a n t y deed.        Such deed d o e s n o t c o n t a i n a

s p e c i f i c r e s e r v a t i o n of l i f e e s t a t e .

         The c o n t r a c t f o r deed between t h e mother and son and

daughter-in-law             and t h e l i f e e s t a t e c o n t r a c t e d f o r t h e r e i n ,
a r e e f f e c t i v e and e n f o r c e a b l e a s a g a i n s t t h e p a r t i e s and

a l s o a g a i n s t s u b s e q u e n t p u r c h a s e r s who have n o t i c e of t h e

c o n t r a c t . Former s e c t i o n 73-205,        R.C.M.,      1947, now s e c t i o n

70-21-102,        MCA.     Harbeck a r g u e s t h a t s h e had no n o t i c e of

the l i f e estate.          Lucas, t h e d u l y a u t h o r i z e d a g e n t f o r

Harbeck, a t r a i n e d r e a l e s t a t e a g e n t , a c t e d f o r h e r through-

out the transaction.                 A s previously described,                Lucas r e a d

t h e c o n t r a c t t w i c e and a l s o d i s c u s s e d t h e e x i s t e n c e of t h e

l i f e e s t a t e w i t h t h e mother and w i t h t h e s o n and d a u g h t e r -

in-law.       The r e s u l t i s t h a t Harbeck, t h r o u g h h e r a g e n t , had

a c t u a l n o t i c e of t h e c o n t r a c t and t h e l i f e e s t a t e g r a n t e d

therein.        Former s e c t i o n 19-105, R.C.M.,               1947, now s e c t i o n

1-1-217,      MCA.

        Harbeck a r g u e s t h a t , a l t h o u g h s h e may have s e e n and

r e a d t h e c o n t r a c t , s h e misunderstood t h e meaning of t h e l i f e

e s t a t e p r o v i s i o n s and was m i s a d v i s e d a s t o t h e e f f e c t .

A p p a r e n t l y Harbeck b e l i e v e s such a m i s a p p r e h e n s i o n shows a

l a c k of knowledge o r n o t i c e .          The c o n t r a c t i s c l e a r , e x p l i c i t

and unambiguous.             Any m i s u n d e r s t a n d i n g on t h e p a r t of Harbeck

a s t o l e g a l e f f e c t cannot a s s i s t her.           Q u i r k v . Rich ( 1 9 1 0 ) ,

4 0 Mont. 552, 565, 107 P. 821, 826.

        Harbeck a r g u e s t h a t t h e mother and son and d a u g h t e r - i n -

law s h o u l d be e s t o p p e d from a s s e r t i n g t h e l i f e e s t a t e ,

b e c a u s e t h e y a c t e d a t a l l t i m e s a s i f t h e mother was a

t e n a n t , prompting Harbeck t o r e l y t h e r e o n t o h e r d e t r i m e n t .

Harbeck c i t e s t h e r e n t - b a c k p r o v i s i o n i n t h e c o n t r a c t between

Harbeck and t h e son and d a u g h t e r - i n - l a w ,          and a l s o t h e m o t h e r ' s
n o t b e i n g r e s p o n s i b l e f o r t a x e s , u t i l i t i e s and maintenance

expenses.        Harbeck a r g u e s t h a t such a c t i o n s a r e more i n

k e e p i n g w i t h a tenancy r a t h e r t h a n w i t h a l i f e e s t a t e .

        Whether o r n o t t h e d o c t r i n e of e q u i t a b l e e s t o p p e l w i l l

a p p l y t o b a r t h e mother and son and d a u g h t e r - i n - l a w          from
a s s e r t i n g t h e mother's claim t o a l i f e e s t a t e i s dependent

upon t h e p a r t i c u l a r f a c t s of t h e c a s e .          Lindblom v . Employers'

L i a b i l i t y Assur. C o r p o r a t i o n ( 1 9 3 0 ) , 88 Mont. 488, 494'                    295
P. 1007, 1009.            The g e n e r a l e l e m e n t s which must be e s t a b l i s h e d

i n o r d e r t o invoke e q u i t a b l e e s t o p p e l have been o f t e n s t a t e d

by t h i s C o u r t .      One of t h e e l e m e n t s i s l a c k of knowledge and

l a c k of a r e a d i l y a v a i l a b l e means of knowledge a s t o t h e

t r u e f a c t s on t h e p a r t of t h e p e r s o n c l a i m i n g e s t o p p e l .

M a t t e r of Shaw ( 1 9 8 0 ) ,       - Mont.               ,   615 P.2d 9 1 0 , 914, 37

St.Rep.       1480, 1484; I n R e Marriage of Adams ( 1 9 7 9 ) ,                         -

       ,
Mont. - 604 P.2d 332, 334, 36 St.Rep.                                  2374, 2377.                Ig-

noring the other elements, it is c l e a r t h a t t h i s required

e l e m e n t i s n o t p r e s e n t under t h e f a c t s .         The 1974 c o n t r a c t

was r e a d and s t u d i e d by Lucas, t h e a u t h o r i z e d a g e n t f o r

Harbeck.         The c o n t r a c t language i s c l e a r and unambiguous a s

t o the mother's l i f e e s t a t e .              The c o n t r a c t s p e c i f i c a l l y

p r o v i d e s t h a t t h e mother i s r e s p o n s i b l e f o r a l l u t i l i t y and

maintenance e x p e n s e s i n c u r r e d because of h e r u s e of t h e

n o r t h u n i t of t h e d u p l e x .       P l a i n l y , Harbeck h a s f a i l e d i n

p r o v i n g a n e l e m e n t e s s e n t i a l t o t h e a p p l i c a t i o n of t h e

d o c t r i n e of e q u i t a b l e e s t o p p e l .   W e r e v e r s e t h e o r d e r of t h e

D i s t r i c t C o u r t g r a n t i n g p a r t i a l summary judgment t o Harbeck.

W e h o l d t h a t summary judgment s h a l l b e g r a n t e d t o t h e mother

and son and daughter-in-law.                        W e remand t h e c a s e t o t h e

D i s t r i c t Court f o r a p p r o p r i a t e a c t i o n t o accomplish t h e

following:

        1.     E x e c u t i o n and d e l i v e r y of a deed from t h e son and

daughter-in-law             t o t h e mother g r a n t i n g a l i f e e s t a t e a s

r e q u i r e d under t h e 1974 c o n t r a c t .
     2.   Reformation of the deed from the son and daughter-

in-law to Harbeck in order to provide that such deed is

subject to the life estate from the mother to the son and

daughter-in-law.




We concur: